                                                                                                   Case 2:21-cv-00008-RFB-DJA Document 19
                                                                                                                                       18 Filed 03/22/21
                                                                                                                                                03/18/21 Page 1 of 2



                                                                                           1   Suzanne L. Martin
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletreedeakins.com
                                                                                               Noel M. Hicks
                                                                                           3   Nevada Bar No. 13893
                                                                                               noel.hicks@ogletreedeakins.com
                                                                                           4   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                               Wells Fargo Tower
                                                                                           5   Suite 1500
                                                                                               3800 Howard Hughes Parkway
                                                                                           6   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           7   Fax: 702.369.6888
                                                                                               Attorneys for Defendants Sodexo, Inc.,
                                                                                           8   Sodexo America, LLC, Sodexo Operations, LLC
                                                                                               and SDH Services West, LLC
                                                                                           9
                                                                                                                            UNITED STATES DISTRICT COURT
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                 FOR THE DISTRICT OF NEVADA
                                                                                          11   GARY DAVIS and SCOTT SCRIBNER,                          Case No.: 2:21-cv-00008-RFB-DJA
                                                                                          12                        Plaintiffs,
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               vs.
                                                                                          13   UNIVERSAL HEALTH SERVICES INC., a
                                                         Telephone: 702.369.6800




                                                                                                                                                       STIPULATION AND [PROPOSED]
                                                           Las Vegas, NV 89169




                                                                                               Delaware Corporation; UHS OF DELAWARE,
                                                            Wells Fargo Tower




                                                                                          14   INC., a Delaware Corporation; VALLEY                     ORDER CONTINUING EARLY
                                                                                               HEALTH SYSTEM, LLC, a Delaware Limited                     NEUTRAL EVALUATION
                                                                                          15   Liability; SODEXO, INC. dba SODEXO USA,                        CONFERENCE
                                                                                               a Delaware Corporation; SODEXO AMERICA,
                                                                                          16   LLC dba SODEXO USA, a Delaware Limited
                                                                                               Liability; SODEXO OPERATIONS, LLC dba
                                                                                          17   SODEXO USA, a Delaware Limited Liability
                                                                                               and SDH SERVICES WEST, LLC dba
                                                                                          18   SODEXO USA, a Delaware Limited Liability,
                                                                                                                    Defendants.
                                                                                          19

                                                                                          20          Defendants Sodexo, Inc., Sodexo America, LLC, Sodexo Operations, LLC and SDH Services
                                                                                          21   West, LLC (collectively, “Sodexo”), Defendants UHS of Delaware, Inc. and Valley Health System,
                                                                                          22   LLC (collectively, “UHS”) and Plaintiffs Gary Davis and Scott Scribner (collectively, “Plaintiffs”),
                                                                                          23   by and through their undersigned counsel, hereby submit the following Stipulation and [Proposed]
                                                                                          24   Order Continuing the April 2, 2021, Early Neutral Evaluation (“ENE”). 1
                                                                                          25
                                                                                               1 Plaintiffs and Sodexo have stipulated (see ECF No. 14) that Sodexo will file a motion to compel
                                                                                          26   the arbitration of Plaintiff Gary Davis’s claims after the ENE in the event the same is not successful.
                                                                                               Plaintiffs and Sodexo further agree that Plaintiffs will not argue that Sodexo’s participation in the
                                                                                          27   ENE constitutes waiver, or is conduct inconsistent with its right to compel Plaintiff Gary Davis’s
                                                                                               claims to arbitration.
                                                                                          28
                                                                                                 Case 2:21-cv-00008-RFB-DJA Document 19
                                                                                                                                     18 Filed 03/22/21
                                                                                                                                              03/18/21 Page 2 of 2



                                                                                           1          The client representative for Sodexo, J. Victor Waye, Vice President and Associate General
                                                                                           2   Counsel – Legal, has a scheduling conflict that prevents his participation in the ENE conference
                                                                                           3   currently scheduled for April 2, 2021. The Court has offered alternative dates for the ENE, including
                                                                                           4   May 26, 28, 2021. All parties and their client representatives are available on these proposed

                                                                                           5   alternative dates. The parties hereby request that the Court continue the April 2, 2021, ENE to either

                                                                                           6   May 26 or 28, 2021, at the Court’s convenience.

                                                                                           7          IT IS SO STIPULATED:

                                                                                           8   DATED this 18th day of March, 2021.             DATED this 18th day of March, 2021.

                                                                                           9   LAW OFFICES OF MICHAEL P. BALABAN               OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                               P.C.
                                                                                          10
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   /s/ Michael P. Balaban                          /s/ Suzanne L. Martin
                                                                                               Michael P. Balaban                              Suzanne L. Martin
                                                                                          12   Nevada Bar No. 9370                             Nevada Bar No. 8833
                                                                                               10726 Del Rudini Street
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                               Noel M. Hicks
                                                                                          13   Las Vegas, NV 89141
                                                                                               Attorney for Plaintiffs                         Nevada Bar No. 13893
                                                         Telephone: 702.369.6800




                                                                                                                                               Wells Fargo Tower
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               DATED this 18th day of March, 2021.             3800 Howard Hughes Parkway
                                                                                          15                                                   Ste. 1500
                                                                                               LITTLER MENDELSON, P.C.                         Las Vegas, NV 89169
                                                                                          16                                                   Attorneys for Defendants Sodexo, Inc., Sodexo
                                                                                               /s/ Wendy Medura Krincek                        America, LLC, Sodexo Operations, LLC, and SDH
                                                                                          17                                                   Services West, LLC
                                                                                               Wendy Medura Krincek
                                                                                          18   Nevada Bar No.: 6417
                                                                                               Kelsey E. Stegall
                                                                                          19   Nevada Bar No. 14279
                                                                                               3960 Howard Hughes Pkwy., Ste. 300
                                                                                          20
                                                                                               Las Vegas, NV 89169
                                                                                          21   Attorney for Defendants UHS of Delaware,
                                                                                               Inc. and Valley Health System, LLC
                                                                                          22
                                                                                                                                             ORDER
                                                                                          23
                                                                                               IT IS ORDERED that the parties' stipulation is GRANTED. The ENE in this matter is resch-
                                                                                          24   -eduledITtoIS5/26/21
                                                                                               rescheduled    to May
                                                                                                             SO     at26,
                                                                                                                       9:00
                                                                                                                 ORDERED.   AM.
                                                                                                                          2021.
                                                                                                                             It isIThereby
                                                                                                                                     IS FURTHER      ORDERED
                                                                                                                                           ordered that the ENE inthat
                                                                                                                                                                    the the pre-ENE status
                                                                                                                                                                         above-captioned matter will
                                                                                               conference is rescheduled to May 25, 2021, at 3:00 PM. IT IS FURTHER ORDERED that
                                                                                          25   be rescheduled
                                                                                               the parties' ENEto May  ______, are
                                                                                                                  statements   2021dueat ________.
                                                                                                                                         May 19, 2021. The parties are directed to review the
                                                                                          26   Court's order at ECF No. 17 for directions___________________________________________
                                                                                                                                              on how to access the pre-ENE status
                                                                                               conference and how to prepare the ENE UNITED            STATES MAGISTRATE JUDGE
                                                                                                                                             statements.
                                                                                          27                                                        IT IS SO ORDERED
                                                                                                                                             ___________________________________________
                                                                                                                                                   DATED: 6:19 pm, March 22, 2021
                                                                                          28                                                 DATED


                                                                                                                                                 2 BRENDA WEKSLER
                                                                                                                                                    UNITED STATES MAGISTRATE JUDGE
